Citation Nr: 1705900	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1976 to August 1998.  He died in December 2007 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision issued by the Department of Veterans Affairs (VA) Pension Maintenance Center in St. Paul, Minnesota.  Jurisdiction over this matter was subsequently transferred to the Regional Office (RO) in Houston, Texas.

In March 2010, the appellant requested a Board hearing in conjunction with the appeal.  However, she withdrew her request for a hearing by written statement received by VA in October 2014.  38 C.F.R. § 20.704(e) (2016).

In March 2015, the Board remanded the case for additional development and it now returns for further appellate review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in January 1987, and were still married at the time of his death.

2.  For the year 2008, the appellant's income exceeded the applicable statutory levels for the annualized period in which the income was received.

3.  For the years from 2009 to 2014, the appellant failed to comply with VA's request to submit Improved Pension Eligibility Verification Reports.

CONCLUSION OF LAW

The appellant is recognized as the surviving spouse of the Veteran, but she does not meet the income criteria for receipt of payment of nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2014); 38 C.F.R. §§ 3.1(j), 3.3, 3.5, 3.23, 3.50, 3.271, 3.272, 3.277, 3.400, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  

In the instant case, the Board notes that it does not appear that the appellant was provided with pre-adjudicatory VCAA notice regarding her claim for death pension.  However, as there is no question that she is entitled to recognition as the Veteran's surviving spouse, no prejudice results as a lack of VCAA notice in this regard.  Additionally, with respect to the Board's determination that she is not entitled to death pension benefits for the year 2008 as her income exceeds the applicable statutory levels for the annualized period in which the income was received, the facts are undisputed and the appellant's arguments are limited to her interpretation of governing legal authority.  Furthermore, despite VA's requests, the appellant failed to submit updated income and expense information for the years 2009 to 2014.  Moreover, in the April 2008 decision letter, the February 2010 statement of the case, and the November 2015 supplemental statement of the case, the appellant was provided with notice of the laws and regulations governing the payment of death pension.  Furthermore, she was advised that her claim had been denied on the basis that her income exceeded the applicable statutory level for 2008 and she had failed to provide the information requested by VA as to her income and expenses for 2009 to 2014 and the status of her child as of April 2012.  Therefore, based on the notice provided during the course of the appeal, a reasonable person could be expected to understand what was needed to substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).

Moreover, with respect to VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained to the extent possible.  As will be discussed below, the VA requested information regarding the appellant's income and expenses for the years from 2009 to 2014, and the status of her child as of April 2012; however, she did not respond.  The duty to assist in the development and adjudication of a claim is not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam). In addition, the appellant has not identified any additional, outstanding evidence that has not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Furthermore, Board finds there has been substantial compliance with the Board's March 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in March 2015, the matter was remanded in order to contact the appellant and request that she complete VA Form 21-0518-1, Improved Pension Eligibility Verification Report, and VA Form 21-8416, Medical Expense Report, for the years from 2009 to 2014; and provide updated information regarding her child, to include her status following her 18th birthday in April 2012, so as to determine whether she may be considered a school child or helpless child.  Subsequently, in an April 2015 letter, the RO requested that the appellant complete the aforementioned forms and provide the requested information; however, she did not respond.  Therefore, the Board finds that there has been substantial compliance with the Board's March 2015 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The appellant asserts entitlement to VA death pension benefits for herself and her dependent child who turned 18 in April 2012.

A pension is payable to surviving spouses of veterans of a period of war.  Basic entitlement exists if the veteran served in the active military, naval, or air service for 90 days or more during a period of war, or who at the time of death was receiving compensation for a service-connected disability, subject to certain net worth and annual income requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.

Annual income of the surviving spouse must not exceed the maximum annual pension rate specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed medical expenses when they are in excess of five percent of the pension rate.  Fractions of dollars are ignored when computing income.  Expenses for the Veteran's last illness, burial, and just debts (not secured by real or personal property) are also excludable from income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.

In this case, the evidence reflects that the Veteran and appellant were married in January 1987, and it appears that they continuously cohabitated and were married until the time of the Veteran's death in December 2007, as reflected by the death certificate and other evidence of record.

The maximum annual pension rate (MAPR) is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level.

The appellant had one dependent child at the time she filed for pension benefits in January 2008; however, the child turned 18 in April 2012.  In April 2015, the RO requested updated information regarding her status following her 18th birthday in April 2012, so as to determine whether she may be considered a school child or helpless child, and thus, counted as the appellant's dependent after turning 18 years old.  However, to date, the appellant has not provided the requested information.  Absent the requested information, the evidence does not demonstrate that the appellant's daughter has been a school child or helpless child since April 2012.  As such, the Board will apply the MAPR for a surviving spouse without dependents from April 2012 to present.

Effective December 1, 2007, the MAPR for a surviving spouse with one dependent child was $9,815.00.  Effective December 1, 2008, the MAPR for a surviving spouse with one dependent child was $10,385.00.  Effective December 1, 2011, the MAPR for a surviving spouse without dependents was $8,219.00.  Effective December 1, 2012, the MAPR for a surviving spouse without dependents was $8,359.00.  Effective December 1, 2013, the MAPR for a surviving spouse without dependents was $8,485.00.

During the development of the instant claim, the appellant submitted income and expense information in January 2008 and November 2012 in VA Applications for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (VA Forms 21-534).  She reported an annual income of $20,868.48 in January 2008 and $6,672.00 in November 2012.  In July 2008, she reported an annual income of $21,738.00 in an Improved Pension Eligibility Verification Report (VA Form 21-0519S-1).  A Medical Expense Report (VA Form 21-8416) was submitted by the appellant in July 2008.  In statements dated in September 2008 and March 2010, the appellant reported that her income had "ended" in August 2008.

In March 2015, the Board found that the information regarding the appellant's income and expenses for the years from 2009 to 2014 was missing from the file and remanded the appeal in order to request that she file the appropriate income and expense forms (VA Form 21-0518-1, Improved Pension Eligibility Verification Report, and VA Form 21-8416, Medical Expense Report) for the years from 2009 to 2014.

Upon remand, in April 2015, the RO requested that the appellant submit such forms; however, to date, the appellant has not provided the requested forms.

In determining claims of entitlement to pension, "[i]f VA requests that a claimant or beneficiary submit an eligibility verification report but he or she fails to do so within 60 days of the date of the VA request, the Secretary shall suspend the award or disallow the claim."  38 C.F.R. § 3.277(d).

Indeed, as the appellant failed to provide the requested Pension Eligibility Verification Reports for the years of 2009, 2010, 2011, 2012, 2013, and 2014, VA death pension from 2009 to 2014 is not warranted.  Id.  Moreover, as the appellant failed to provide information regarding her eligibility for the years of 2015, 2016, and 2017, VA death pension during those periods is also not warranted.  Accordingly, the remaining issue is whether the appellant is entitlement to pension for 2008.

In 2008, the appellant reported an annual income of $21,738.00.  See Pension Eligibility Verification Report (July 2008).  She also reported that unreimbursed medical expenses totaled $1,113.00 and that the Veteran's burial expenses totaled $4,970.00.  See Medical Expense Report (July 2008).

Thus, in 2008, the appellant's unreimbursed medical expenses totaled $1,113.00, which resulted in an allowable deduction of $623.00, i.e., the amount above 5 percent ($490.00 of the MARP for 2008), and the Veteran's burial expenses totaled $4,970.00.  Therefore, her total expenses that may be excluded from her income totaled $5,593.00.  Accordingly, the evidence shows that the appellant's annual countable income for 2008 was $15,655.00 ($21,738.00-$5,593.00= $16,145.00).  As the MARP for a surviving spouse with one dependent child was $9,815.00 in 2008, the appellant's annual income exceeded the MARP by $6,330.00.  Because the appellant has not reported having any additional deductible expenses, her income exceeds the MAPR, and she is not eligible for death pension benefits in 2008 because of excessive income.

The Board concludes that the appellant is not entitled to VA death pension benefits in 2008 because her income exceeds the statutory limits for entitlement to death pension benefits and she is not entitled to VA death pension for the years of 2009 to 2014 because she failed to comply with VA's request to submit Improved Pension Eligibility Verification Reports during those years.  Therefore, her claim of entitlement to death pension benefits must be denied.


ORDER

Entitlement to death pension benefits is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


